Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 6/30/2022. 
Claims 1-20 are allowed in the application.  
Drawings filed on 6/20/2018 are accepted.
The previous objections and rejections have been withdrawn due to the amendments.

The following is an examiner’s statement of reasons for allowance: 
 while US20140337269 teaches memory efficient machine learning ensuring a contiguous buffer arrangement to maximize memory usage and minimize speed constraints; US20180357565 teaches generalized linear model of machine learning and joining a processed training data, model and scores tables to form a single combined table, US20180300613 teaches processing discontinuous memory as contiguous memory  of neural network using a line buffer being processed as in a single line buffer write cycle, ultimately the prior arts of record, taken alone or in combination, do not teach … in response to receiving the request, create a memory map comprising a mapping of a data structure for storing an unpacked flat representation of the machine learning model, allocate a contiguous block of memory of the data structure mapped by the memory map, load data blocks of the unpacked flat representation of the machine learning model into the allocated contiguous block of memory of the data structure, and store an offset associated with the contiguous block of memory in the storage.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INSUN KANG/Primary Examiner, Art Unit 2193